MEMORANDUM OPINION
                                        No. 04-11-00518-CV

                          3TI, INC., Tracy Trinidad and Mark A. Trinidad,
                                            Appellants

                                                 v.

                             PALOS & GUZMAN SERVICES, INC.,
                                        Appellee

                     From the 150th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2011-CI-04166
                             Honorable Richard Price, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: September 21, 2011

APPEAL DISMISSED, CASE REMANDED

           The parties have filed a joint motion to dismiss this restricted appeal of a default

judgment. They agree that there was defective service of process in the underlying case. They

have asked this court to dismiss the appeal and remand the case to the trial court for a new trial.

           The parties’ joint motion is granted in part. In accordance with their agreement, we

vacate the trial court’s May 6, 2011 judgment without regard to the merits. We remand the case
                                                                                    04-11-00518-CV


to the trial court for further proceedings consistent with this opinion. See generally Caballero v.

Heart of Tex. Pizza, L.L.C., 70 S.W.3d 180, 181 (Tex. App.—San Antonio 2001, no pet.).



                                                            PER CURIAM




                                               -2-